In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 9/8/21 has been entered. Claim 1 has been amended. Claims 1 – 8 and 11 – 16 are pending.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Charles Ho (Reg. No. 51,807) on 11/10/21.

In the claims:
1.	(Currently Amended) An optical mode converter for coupling between a photonic integrated circuit (PIC) and one of an optical fiber, a planar lightwave circuit (PLC), and a laser diode of different mode sizes, the optical mode converter comprising:
a waveguide assembly comprising: 
a Single waveguide structure with a single waveguide, wherein a dimension and a propagation constant of a first end, of the single waveguide, [[is]] are similar to those of a waveguide of a photonic integrated circuit (PIC);
a Multi-layer waveguide structure with a multi-layer waveguide; 
a Transitional waveguide structure, with a first inversed taper, wherein the Transitional waveguide structure allows transition of an optical mode between the Single waveguide structure and the Multi-layer waveguide structure, wherein the Multi-layer waveguide structure is configured for coupling light between the Transitional waveguide structure and an optical fiber, wherein the first inversed taper is substantially sandwiched vertically [[in]] between outermost layers of the multi-layer waveguide, such that at least one layer of the multi-layer waveguide is above the first inversed taper and at least one layer of the multi-layer waveguide is below the first inversed taper, wherein the layers in the multi-layer waveguide are separated by a lower refractive index material, wherein the first inversed taper and the layers of the multi-layer waveguide are overlapped vertically in the Transitional waveguide structure, and wherein the first inversed taper and the layers, of the Multi-layer waveguide structure, above and below the first inversed taper are separated by a thin layer of the lower refractive index material, and positioned layers in the Multi-layer waveguide structure is odd, and wherein the first inversed taper in the Transitional waveguide structure is placed around a middle of [[the]] an extension of multi-layers from the Multi-layer waveguide structure, when the number of layers in the Multi-layer waveguide structure is even;
wherein the single waveguide is disposed at a shortest distance to the layer around the optical mode center of the Multi-layer waveguide structure compared to all of the other layers of the Multi-layer waveguide structure.

3.	(Currently Amended) The optical mode converter of claim 1, wherein the multi-layer waveguide, of the Multi-layer waveguide structure, is of a dielectric material embedded in a material with a relatively lower dielectric constant.

4.	(Currently Amended) The optical mode converter of claim 1, wherein s of the layers in the multi-layer waveguide, of the Multi-layer waveguide structure, combined together form a larger optical super-mode matching an optical mode size and a propagation constant of the optical fiber.


wherein the first inversed taper extends toward the Multi-layer waveguide structure and is surrounded by extensions of the multi-layers of the Multi-layer waveguide structure, 
wherein a cross-section area of the first inversed taper decreases while approaching the Multi-layer waveguide structure, 
wherein the optical mode size increases as the cross-sectional area of the first inversed taper decreases, and 
wherein light in the first inversed taper with the expanded optical mode couples to the multilayer structure via evanescent field coupling and forms a large area optical mode when propagating in the Multi-layer waveguide structure.

11.	(Currently Amended) The optical mode converter of claim 7, wherein each layer of the Multi-layer waveguide structure has one or more waveguides at a same vertical level, and wherein the extensions of the one or more waveguides at each layer are connected to second inversed tapers in the transitional waveguide structure.

12.	(Currently Amended) The optical mode converter of claim 1, wherein a waveguide in the Transitional waveguide structure is in contact with the single waveguide in the single waveguide structure and the layer around the center of the optical mode in the Multi-layer waveguide structure directly, when the single waveguide of the Single waveguide structure has a same vertical position and a same height of the layer around the center of the optical mode in the Multi-layer waveguide structure. 

13.	(Currently Amended) The optical mode converter of claim 12, wherein the waveguide in the Transitional waveguide structure is a tapered waveguide, with one end having a same area as the single waveguide of the Single waveguide structure, and expands in width towards the layer around the center, of the optical mode, in the Multi-layer waveguide structure until matching at least one of a width[[/]] and an area of the layer around the center.

14.	(Currently Amended) The optical mode converter of claim 13, wherein one part of the single waveguide connects to the tapered waveguide in the Transitional waveguide structure and another part, caused by extra height, of the single waveguide is connected to the first inversed taper interposed on the tapered waveguide which expands to match and connect the layer around the center of the optical mode in the Multi-layer waveguide structure, when the single waveguide of the Single waveguide structure has the same vertical position of the layer around the center of the optical mode in [[an odd number-of-layer]] the Multi-layer waveguide structure with an odd number of layers and a waveguide height of the single waveguide is greater than that of the layer around the optical mode center of the Multi-layer waveguide structure.

16.	(Currently Amended) The optical mode converter of claim 1, wherein materials of respective layers of the multi-layer waveguide structure are different, and wherein the materials a material of the single waveguide in the single waveguide structure.

Reasons for Allowance
Claim 1 is allowed for the following reasons: 
The instant application is deemed to be directed to a non-obvious improvement over an optical mode converter of the Lee – Painchaud combination.
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to teach expressly, render obvious, and provide a motivation for an optical mode converter having the recited features and, in particular, comprising (with reference to Figs. 1 – 3 of the instant application) a tapered transitional waveguide structure 106 with a plurality of vertically-stacked waveguide layers (waveguide sub-cores) that optically interconnects a single waveguide structure 102 and a multi-layer waveguide structure 104, the optical mode converter configured for coupling between a PIC and one of an optical fiber, a PLC, and a laser diode of different mode sizes, wherein an inversed taper in the transitional waveguide structure 106 is sandwiched vertically between outermost layers of the multi-layer waveguide 118 and placed around its middle, and wherein the single waveguide 102 is disposed at a shortest distance to a layer around an optical mode center of the multi-layer waveguide structure 104 compared to all of the other layers of the multi-layer waveguide structure 104. The instant application uses an arrangement with symmetric excitation so that light coupled into a layer around the optical mode center of the multi-layer waveguide structure 104 evanescently couples over the other layers (above and below) and excites a super-mode of the multi-layer waveguide structure 104 that can be configured to closely match an optical mode of an optical fiber 116, the latter being aligned symmetrically relative to the center of the multi-layer waveguide structure 104 (as shown in Figs. 1 and 2).  
On the contrary, the Lee – Painchaud combination considers (Figs. 3, 4, and 6 of Painchaud) an arrangement with asymmetric excitation so that light coupled from a single waveguide 122 into the bottommost layer 132 of a multi-layer waveguide structure 104 evanescently couples to the other layers 132 (all being disclosed above the bottommost layer) by propagating along an optical path with a gradually increasing height above the bottommost layer 132 (as shown in Figs. 6, 21, 23, and 26). The difference between the arrangement with symmetric excitation of the instant application and the arrangement with asymmetric excitation in Painchaud is a critical distinction, not a mere difference between alternative design choices: indeed, the Lee – Painchaud must use an arrangement with asymmetric excitation in order to enable optical coupling to/from an optical fiber/waveguide with inclined longitudinal axis (as in Figs. 21, 23, and 26 of Painchaud). Thus, a person of ordinary skill in the art would not be motivated to change asymmetric excitation in the Lee – Painchaud combination to symmetric excitation and the Lee – Painchaud combination does not meet the corresponding limitations recited by claim 1.
As relevant comments, the following is noted:
(i)	Some of the other prior art of record discloses arrangements with asymmetric excitation that are similar to those in Painchaud.
(ii)	In the arrangement with asymmetric excitation, the optical path of light propagating through the multi-layer waveguide and the length of the latter increase (approximately double, as seen in Figs. 21, 23, and 26 of Painchaud) compared to an arrangement with symmetric excitation as in the instant application which, as such, has the   
Claims 2 – 8 and 11 – 16 are allowed by virtue of dependency on claim 1.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on Mon - Thur  9 am - 6 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896